Order entered July 29, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00366-CV

        CARLOS A.L. VAUGHN AND TAMBRE’ SHIA JACKSON, Appellants

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-02427

                                          ORDER
      Before the Court is appellants’ July 25, 2019 motion for an extension of time to file their

respective briefs on the merits. We GRANT the motion and extend the time to Monday,

August 19, 2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE